DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-25 are pending of which claims 7-25 remain withdrawn from consideration. Amendment has overcome rejections under 35 USC 102 over Pyzik (US 5508120). Amendment has overcome rejections under 35 USC 103 over Landry-Désy (US 20170335433) alone.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a residual coating of carbon on surfaces of the boron carbide particles” added to claim 1 by the amendment filed April 12, 2022, is not properly described in the application as filed. Paragraph [0031] of the specification as filed states “In some embodiments, the volatilization of the organic binder results in substantially or absolutely no residual carbon formed as a result of decomposition of the organic binder. The substantial absence of a carbon residue may be achieved by selection of a lower carbon- containing (higher oxygen-containing) organic binder and/or the conditions employed in the debinding step. For example, in some embodiments, the debinding step is conducted in an atmosphere containing hydrogen (H2) gas, typically as 1-5 vol.% hydrogen admixed with argon. In some embodiments, the volatilization of the organic binder in the debinding step results in residual carbon (e.g., 0.001-0.05 wt.% by weight of the subsequent infiltrated aluminum) formed as a result of decomposition of the organic binder. Where residual carbon is desired, an inert atmosphere (e.g., argon) is used, without hydrogen. The formation of residual carbon for additional aluminum wetting and/or aluminum carbide formation may be further promoted by use of a high-carbon type of binder, such as any of the phenolic-containing polymers described earlier above.” Paragraph [0031] is the only portion of the specification as filed that discloses residual carbon in any capacity, and paragraph [0031] only provides support for the presence of residual carbon. Paragraph [0031] does not require the residual carbon be a “coating of carbon on surfaces of the boron carbide particles”, and actually suggests that the residual carbon is merely present to some extent in the composite as a whole and not specifically coating the boron carbide particles. The provisional application (US 62/810538), and paragraph [0055] of the specification disclose residual porosity but not residual carbon. If the debinding in paragraph [0031] must necessarily result in coating the boron carbide particles, the disclosure does not clearly set this forth, and such limitation still is not present in the priority filing.
Claims 2-6 are rejected under 35 USCF 112(a) because they depend on claim 1 and therefore incorporate the limitation “a residual coating of carbon on surfaces of the boron carbide particles” by their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyzik (US 5508120) in view of Born (US 5672435). Pyzik is cited in the previous office action.
Regarding claims 1 and 6, Pyzik discloses a composite object (boron carbide-aluminum ceramic-metal composites column 1 lines 8-10) comprising a bonded network of boron carbide particles (clusters of boron carbide grains column 2 lines 8-12, 19-21, 31-32; column 4 lines 16-20; claim 1) and aluminum occupying spaces between the boron carbide particles (infiltrating molten aluminum or aluminum alloy into a porous B4C preform abstract; column 2 lines 4-6, 21-23, claim 1). Pyzik discloses an example wherein the boron carbide is present in the composite object in an amount of 45 wt% (Sample J Table II) which directly meets the composition requirements of both claims 1 and 6. Pyzik further discloses examples wherein the boron carbide is present in the composite object in an amount of 70 wt% (Samples C, E, and I Table II) and wherein the boron carbide is present in the composite object in an amount of 64 wt% (Sample F Table II) which meet the composition requirement of claim 1.
Pyzik teaches preparing the B4C structure by conventional procedures (column 2 lines 36-40), but Pyzik does not teach a process which would result in residual carbon.
Born teaches a composite object (cover formed of a multi-phase ceramic-based material column 2 lines 62-67) of which aluminum boron carbide composites are most preferred (column 6 lines 12-21). In one example of producing an aluminum boron carbide composite (Example 3 starting column 12 line 52), Born teaches blending together B4C powder and a thermoplastic binder in an injection molded preform (column 12 lines 52-62), thereby forming a bonded network of boron carbide particles. Born teaches a final debinding step by heating the preform in a nitrogen atmosphere (column 12 line 62 to column 13 line 1). Nitrogen is an inert atmosphere without hydrogen. In this example 3, Born teaches, following the debinding step, infiltrating the B4C network with aluminum (column 13 lines 1-3), thereby teaching aluminum occupying spaces between the boron carbide particles. Born recognizes the binder molding (injection molding) process of Example 3 as an alternative to slip casting, tape casting, and dry pressing (column 3 lines 13-21, column 8 lines 61-64). Born teaches that the injection molding process is suitable for requiring accurate final geometries with minimal final machining required (column 13 lines 6-8).
Both Pyzik and Born teach a composite object formed by infiltrating a boron carbide (B4C) preform with aluminum. The processes which Pyzik exemplifies for forming the B4C preform are slip casting and particle pressing (column 2 lines 38-43). Pyzik discloses a composite object (column 1 lines 8-10) comprising B4C in amounts meeting the presently claimed composition requirements (Table II) and invites one of ordinary skill in the art to prepare the B4C structure by conventional procedures (column 2 lines 36-40). Born teaches procedures known to one of ordinary skill in the art for preparing B4C structures in order to infiltrate the prepared B4C structures with aluminum (column 3 lines 13-21, column 8 lines 61-64, column 12 line 52 to column 13 line 8). Born teaches an injection molding process as an alternative process to slip casting or pressing for preparing B4C structures (column 3 lines 13-21, column 8 lines 61-64), and Pyzik exemplifies slip casting and particle pressing to produce the B4C structures (column 2 lines 38-43).
It would have been obvious for one of ordinary skill in the art to apply the injection molding procedure taught by Born (column 12 line 52 to column 13 line 8) to form the B4C structure disclosed by Pyzik because Pyzik is open to preparing the B4C structure by conventional procedures (column 2 lines 36-40), Born identifies an injection molding process for forming B4C structures (column 3 lines 13-21, column 8 lines 61-64)  as an alternative to the processes exemplified by Pyzik (column 2 lines 38-43) (MPEP 2143 (I)(B) and 2144.06(II)), and Born teaches that the injection molding process is suitable for requiring accurate final geometries with minimal final machining required (column 13 lines 6-8) (MPEP 2143(I)(D) and 2143(G)) to yield the predictable result of producing a bonded preform of B4C particles. In applying the method taught by Born, it would have been obvious for one of ordinary skill in the art to apply the steps taught by Bon of blending together B4C powder and a thermoplastic binder in an injection molded preform (column 12 lines 52-62), and heating the preform in a nitrogen atmosphere (column 12 line 62 to column 13 line 1), which would necessarily exhibit the results of binding particles with a thermoplastic and debinding comprising heating in nitrogen which is an inert atmosphere without hydrogen. As to extent the disclosure as filed indicates residual carbon, the disclosure as filed indicates that residual carbon results from debinding a high-carbon type of binder (a thermoplastic binder is a high carbon binder) in an atmosphere without hydrogen (paragraph [0031] of the present disclosure), the process disclosed by Born would necessarily produce some residual carbon within the composite, at least to the extent of the process disclosed in paragraph [0031] of the present disclosure.
Regarding claim 2, Pyzik discloses boron carbide particles have a size of 0.1 to 10 micrometers (column 2 lines 40-44) which overlaps the claimed range (1 micron is equal to 1 micrometer). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 4, Pyzik discloses the aluminum is aluminum or aluminum alloy (abstract; column 2 lines 4-6, 21-23, claim 1) thereby distinguishing pure aluminum and aluminum alloy and disclosing the aluminum is pure aluminum.
Regarding claim 5, The examples disclosed by Pyzik use an aluminum alloy with 99.45% aluminum (baked greenware pieces were then infiltrated with molten Al (a specification 1145 alloy, manufactured by Aluminum Company of America that is a commercial grade of Al, comprising less than 0.55% alloying elements column 6 lines 7-11, column 7 lines 16-17).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyzik (US5508120) in view of Born (US 5672435) as applied to claim 1 above, and further in view of Landry-Désy (US 20170335433). Pyzik and Landry-Désy are cited in the previous office action.
Regarding claim 3, Pyzik does not disclose the boron carbide is enriched in boron-10.
Landry-Désy teaches a composite object (radiation shielding composition comprising a boron-containing powder and a metal [0008-10]) comprising boron carbide particles (boron containing powder of which boron carbide B4C is preferred [0037]) and aluminum (aluminum or aluminum alloy [0027-28]) occupying spaces between boron carbide particles (the metal encapsulates the ceramic powder [0010], Boron carbide is a hard and brittle ceramic [0037]). Landry-Désy discloses enriching the boron carbide particles in boron-10 (10B) [0036]. Landry-Désy teaches enriching the boron carbide particles in boron-10 (10B) [0036]. Landry-Désy teaches that nuclear shielding composite material is used for catching emitted neutrons responsible for the nuclear chain reaction, and dissipating heat generated by the nuclear reaction [0002]. Landry-Désy teaches that boron-10 increases radiation shielding property of the composite material [0036].
Both Pyzik and Landry-Désy teach composite material comprising aluminum and boron carbide. Pyzik teaches using the material for withstanding elevated temperature (column 1 lines 10-15) and discloses that the disclosed structural composites have a number of potential end-uses, many of which build upon the high temperature flexure strength and Young's modulus (stiffness) retention of such composites (column 5 lines 3-9). 
Given that Pyzik teaches that the disclosed aluminum and boron carbide composite is open to a number of uses and can withstand elevated temperatures, it would have been obvious for one of ordinary skill in the art to use the composite disclosed by Pyzik as a nuclear shielding material which Landry-Désy teaches as an appropriate use for an aluminum boron carbide composite. In using the aluminum boron carbide composite as nuclear shielding, it would have been obvious for one of ordinary skill in the art to enrich the boron carbide in boron-10 because Landry-Désy teaches that boron-10 increases radiation shielding property of the composite material [0036].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant points to paragraph [0031] of the specification as filed to support the new limitation “a residual coating of carbon on surfaces of the boron carbide particles”. Though paragraph [0031] does provide support for residual carbon, paragraph [0031] does not provide sufficient description for a carbon coating on surfaces of the boron carbide particles as claimed. The presence of residual is not specific to necessitate the residual carbon is present as a layer on a substrate of the boron carbide particles. 
Regarding rejections over Pyzik (US5508120), applicant argues that Pyzik specifically teaches processes which would not result in residual coating of carbon or directly suggest a coating of carbon. This argument is not persuasive because the standing rejections rely on Born (US 5672435) and not Pyzik to meet the presently claim residual carbon limitation. Note that while Pyzik does not disclose a process which would result in residual carbon, Pyzik discloses “[t]he process aspect of the invention begins with a porous ceramic preform or greenware article prepared from B4C powder by conventional procedures” (column 2 lines 35-39), thereby suggesting that Pyzik is open to any conventional process for producing a preform. Born further renders obvious a process which would result in residual carbon in presenting injection molding as an alternative to slip casting (column 3 lines 13-21, column 8 lines 61-64) which applicant does show is the process exemplified by Pyzik.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736